Citation Nr: 1710737	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  14-19 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for non-Hodgkin's lymphoma (NHL).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	African American PTSD Association


ATTORNEY FOR THE BOARD

N. Allen, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1960 to October 1966. 

This case comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision and notification letter by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The rating decision denied service connection for ischemic heart disease (IHD) and granted service connection for NHL, rated 0 percent, effective April 29, 2011 (date of claim).  The Veteran disagreed with the denial of service connection for IHD and the initial rating assigned for his service-connected NHL.  In a March 2014 rating decision, the RO increased the initial rating for the Veteran's NHL to 20 percent, also effect April 29, 2011.  The Veteran continues to disagree with the rating assigned for his NHL.

Also in March 2014, the RO issued a statement of the case to address the issues of service connection for IHD and initial increased rating for NHL.  In the Veteran's April 2014, VA Form 9, substantive appeal he expressly limited his appeal to the claim for an initial increased rating.  Therefore, the matter of service connection for IHD is no longer before the Board.  

In The Veteran's April 2014, VA Form 9, he requested a hearing before the Board.  However, in a statement received in January 2015, the Veteran withdrew that request.  

With regard to the claim for TDIU listed on the cover page, the U.S. Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if a claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  

During the course of his claim for an increased rating for his NHL, the Veteran indicated that he has not been able to work since 2004.  See November 2009 Veteran statement.  On June 2012 VA examination, an examiner also opined that the Veteran's NHL residuals impacted his ability to work.  Such evidence reasonably raises the issue of entitlement to TDIU. 

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38. C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There has been no local recurrence of metastasis of the NHL. 

2.  The Veteran's chronic fatigue syndrome symptoms do not restrict the Veteran's daily activities to 50 to 75 percent of the pre-illness level. 


CONCLUSION OF LAW

The criteria for an increased initial rating for NHL have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.88b, Diagnostic Code 6354, 4.118, Diagnostic Code 7715 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter dated in March 2012.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA medical records and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  

The Board finds that the rating examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited subjective complaints and clinical measures and observations reported.  The examinations described the Veteran's NHL in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Legal Criteria 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Individual disabilities are assigned separate diagnostic codes.  38 C.F.R. § 4.27.  When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  In addition, consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Functional impairment is to be evaluated on the basis of lack of usefulness, and the effects of the disability upon the Veteran's ordinary activities and conditions of daily life, including employment.  38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.  

Analysis

The Veteran was granted entitlement to noncompensable service connection for NHL.  The Veteran is currently assigned a 20 percent rating for his service-connected NHL.  He argues that based on his service a higher rating is warranted.  

The Veteran's disability is rated under Diagnostic Codes 6354 and 7715.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 7715 is used to rate active NHL.  Diagnostic Code 6354 is used to rate chronic fatigue syndrome (CFS).  

Under the applicable Diagnostic Code 7715, a 100 percent rating is warranted with active disease or during a treatment phase.  A note in Diagnostic Code 7715 indicates the 100 percent rating shall continue beyond the cessation of any surgical, radiation antineoplastic, chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  If there has been no local recurrence or metastasis the disease is rated based on its residuals.  38 C.F.R § 4.118, Diagnostic Code 7715.  

Diagnostic Code 7715 is used to rate NHL with active disease or during a treatment phase.  The Veteran underwent VA examinations in May 2012, December 2014, and March 2016 and all three examiners indicated that the Veteran's NHL was in remission.  As such, the Veteran's disability has been evaluated based on its residuals under Diagnostic Code 6354, and the diagnostic code that the Board will consider in this decision.  

Diagnostic Code 6354 provides that CFS includes debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  A 20 percent disability rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  A 40 percent disability rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or the signs and symptoms wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  A 60 disability rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  A 100 percent disability rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  A note to Diagnostic Code 6354 provides that, for the purpose of rating CFS, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b, Diagnostic Code 6354.

The Veteran is rated at 20 percent for his NHL.  To warrant the next higher rating of 40 percent the record must show that the Veteran's NHL residuals are nearly constant and restrict his routine daily activities to 50 to 75 percent of the pre-illness level.  

The May 2012 VA examination noted that the Veteran's hematologic and lymphatic conditions affected the Veteran's ability to work in that it caused weakness, fatigability and poor pulmonary status.  The May 2012 VA examiner stated that the Veteran could do light yard work such as weeding, mowing and brisk walking.  
The December 2014 VA examination noted that the Veteran experienced fatigue and weakness but indicated that his hematologic and lymphatic conditions did not prevent him from working.  There were no signs of anemia and his chest and lungs were normal.  

The March 2016 VA examination indicated that the Veteran did not suffer from anemia or any conditions, complications, and/or residuals from his NHL.  The examiner also opined that the Veteran's NHL did not impact his ability to work.  

After reviewing the foregoing evidence, to include the Veteran's treatment records, the Board finds that while the May 2012 and December 2014 VA examiners noted that the Veteran was experiencing weakness and was easily fatigued from his NHL, his more recent VA examination in March 2016 did not reveal fatigue, weakness, or any other conditions, complications, and/or residuals from NHL.  The Veteran's most recent treatment records, also from March 2016, are similarly silent for symptoms related to his NHL.  Such findings tend to show that the Veteran's NHL symptoms have not been constant.  In this regard, even the Veteran has not indicated that he is overly fatigued or weak.  Rather, in statements received in April 2012, August 2013, and April 2014, the Veteran has argued that he warrants a higher rating based on his exposure to herbicide agents in service.  The Board notes, however, that the Veteran's exposure to herbicide agents and the impact that exposure had on him was recognized through the award of service connection for NHL.  Disability ratings, in turn, are awarded based on an individual's symptoms.  See 38 C.F.R. § 4.1.  

Here, the record does not show that the Veteran has suffered from constant symptoms as a result of his NHL.  To the extent that he does experience fatigue and weakness as a result of his NHL, such is contemplated by the 20 percent rating currently assigned.  A higher rating of 40 percent is not warranted, as it is not shown that the Veteran suffers from residual symptoms that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or the signs and symptoms wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  Based on the foregoing, a rating in excess of 20 percent for NHL is not warranted.  
Conclusion

In reviewing the foregoing, the Board has been cognizant of the "benefit of the doubt" rule, but there is not such an approximate balance of the positive evidence and the negative evidence to permit even more favorable determinations.  

In adjudicating the Veteran's claims the Board must assess the competence and credibility of the Veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning the disabilities on appeal.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of the Veteran's disabilities on appeal has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's disabilities are evaluated.  The Board finds those records to be the most probative evidence with regard to whether an increased rating is warranted.  

Extraschedular Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008). First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, the evidence suggests that the symptomatology of the Veteran's NHL residuals is reasonably contemplated by the schedular rating criteria discussed above.  Specifically, the symptoms of the Veteran's service-connected disability were applied to the applicable rating criteria, General Counsel opinions, and case law.  The Veteran was found to have a 20 percent rating under Diagnostic Code 6354.  Although the Diagnostic Code in this case allows for a higher rating, the decision above fully explains why a higher rating is not warranted. 

Moreover, there is simply no allegation or evidence in the record to suggest that the Veteran's service-connected disability picture has been unique or unusual in any way.  The Veteran was not shown to experience any symptoms that are not specifically enumerated in the schedular rating criteria.  As such, in assigning the schedular rating for NHL residuals, the Board necessarily considered all of the symptomatology and their impacts, and finds that the schedular rating criteria reasonably contemplate the Veteran's symptomology associated with his NHL residuals.  Accordingly, referral for extraschedular consideration is not warranted.


ORDER

An initial rating in excess of 20 percent for residuals of non-Hodgkin's lymphoma is denied.




REMAND

As explained in the Introduction, the Veteran's claim for TDIU is in appellate status by virtue of his increased initial rating claim for NHL.  This claim was not previously adjudicated by the RO; therefore, the Board finds that additional development is necessary.  A remand will allow for the RO to provide proper notice regarding this issue, complete any needed development on the matter, and consider the merits of the claim in the first instance.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate notice regarding the TDIU claim and request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. 

Explain what is needed to establish entitlement to a TDIU due to service-connected NHL, to include on an extraschedular basis.  Ask him to submit any additional evidence in support of a TDIU claim, to specifically include information on his work history, salary, and educational history.  

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above (to include referral for extraschedular consideration, if warranted), adjudicate the claim for TDIU.  If the claim is denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


